DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zou et al (US 2021/0109523).
Regarding Claim 1, Zou et al teach a mobile communication device (components 200 of passenger vehicle 100; Fig 2 and ¶ [0031]) for correction of surveillance images (components 200 are capable of collectively imaging in a field of view and correcting images of the environment viewed (surveillance); ¶ [0039]-[0040], [0066]), comprising: a processor (processor 204 of computing device 202; Fig 2 and ¶ [0031]-[0034]); a transceiver (communication system 242; Fig 2 and ¶ [0044]); an image sensor (sensors 232 of perception system 224; Fig 2 and ¶ [0039]-[0040]); a memory in communication with the processor (memory 206 of computing device 202; Fig 2 and ¶ [0031]-[0034]), the memory having stored thereon processor-executable instructions that when executed cause the processor to perform operations (memory 206 includes instructions 208 that are executed by the processor 204 within the computing device 202; Fig 2 and ¶ [0031]-[0034]) comprising: determining, by the processor, a resolution characteristic of the image sensor based, at least in part on image sensor model data stored in the memory (resolution of the image from sensor imaging device can be determined based on the sensor model characteristics (each sensor has a field of view range and associated resolution) as the perception system 224 is coupled with the computing device 202 (including memory 206) with both capable of processing raw data; Fig 2 and ¶ [0040]-[0042], [0054]-[0056]); transmitting, by the transceiver, an image sensor model and the resolution characteristic to a remote server (the communication system 242 can facilitate communication with other computing devices using a remote server system, including image sensor data such as resolution; Fig 2, 9B and ¶ [0044], [0080]-[0084]); receiving, by the transceiver, from the remote server (the remote server (computing system) interfaces with the communication system 242; ¶ [0008], [0044]), an image correction model, wherein the image correction model is selected based at last in part on the image sensor model and the resolution characteristic (image data may be corrected such as filling in missing pixels (resolution characteristic correction) based on the range of the sensor and image FOV and data can be sent over a network for processing; Fig 2, 9B ¶ [0044], [0066]-[0074], [0084]); capturing, by the image sensor, an image while the mobile communication device is within a vehicle (sensors 232 of perception system 224 are components 200 located within a vehicle 100 and used to image in a field of view of the sensor; Fig 2 and ¶ [0031], [0039]-[0040]); and modifying, by the processor, the captured image using the image correction model (image data may be corrected as appropriate for the imaging correction technique and can be performed by the perception system 224; ¶ [0066]-[0074]).  

Regarding Claim 9, Zou et al teach a method (method 1000 of using components 200 of passenger vehicle 100; Figs 2, 10 and ¶ [0031], [0088]-[0090]) for correction of surveillance images (components 200 are capable of collectively imaging in a field of view and correcting images of the environment viewed (surveillance); ¶ [0039]-[0040], [0066]) comprising: determining, by a processor of a mobile communication device (processor 204 of computing device 202 within components 200 of passenger vehicle 100; Fig 2 and ¶ [0031]-[0034]), a resolution characteristic of the image sensor based, at least in part on image sensor model data stored in the memory (resolution of the image from sensor imaging device can be determined based on the sensor model characteristics (each sensor has a field of view range and associated resolution) as the perception system 224 is coupled with the computing device 202 (including memory 206) with both capable of processing raw data; Fig 2 and ¶ [0040]-[0042], [0054]-[0056]); transmitting, by a transceiver of the mobile communication device, an image sensor model and the resolution characteristic to a remote server (the communication system 242 can facilitate communication with other computing devices using a remote server system, including image sensor data such as resolution, step 1002; Fig 2, 9B and ¶ [0044], [0080]-[0084], [0088]); receiving, by the transceiver (communication system 242; Fig 2 and ¶ [0044]), from the remote server, (the remote server (computing system) interfaces with the communication system 242; ¶ [0008], [0044]), an image correction model, wherein the image correction model is selected based at last in part on the image sensor model and the resolution characteristic (image data may be corrected such as filling in missing pixels (resolution characteristic correction) based on the range of the sensor and image FOV and data can be sent over a network for processing, step 1006; Fig 2, 9B ¶ [0044], [0066]-[0074], [0084], [0089]); capturing, by an image sensor of the mobile communication device, an image while the mobile communication device is within a vehicle (sensors 232 of perception system 224 are components 200 located within a vehicle 100 and used to image in a field of view of the sensor; Fig 2 and ¶ [0031], [0039]-[0040]); and modifying, by the processor, the captured image using the image correction model (image data may be corrected as appropriate for the imaging correction technique and can be performed by the perception system 224, step 1006; ¶ [0066]-[0074], [0089]).  
Regarding Claim 17, Zou et al teach a non-transitory computer-readable medium having stored thereon processor-executable instructions (memory 206 includes non-transitory computer readable medium instructions 208 that are executed by the processor 204 within the computing device 202; Fig 2 and ¶ [0031]-[0034]) for crowdsourcing surveillance (components 200 are capable of collectively imaging in a field of view and correcting images of the environment viewed (surveillance), which can be distributed through a remote sever; ¶ [0039]-[0040], [0044], [0078]) by performing operations comprising: determining, by a processor of a mobile communication device (processor 204 of computing device 202 within components 200 of passenger vehicle 100; Fig 2 and ¶ [0031]-[0034]), a resolution characteristic of the image sensor based, at least in part on image sensor model data stored in the memory (resolution of the image from sensor imaging device can be determined based on the sensor model characteristics (each sensor has a field of view range and associated resolution) as the perception system 224 is coupled with the computing device 202 (including memory 206) with both capable of processing raw data; Fig 2 and ¶ [0040]-[0042], [0054]-[0056]); transmitting, by a transceiver of the mobile communication device, an image sensor model and the resolution characteristic to a remote server (the communication system 242 can facilitate communication with other computing devices using a remote server system, including image sensor data such as resolution, step 1002; Fig 2, 9B and ¶ [0044], [0080]-[0084], [0088]); receiving, by the transceiver (communication system 242; Fig 2 and ¶ [0044]), from the remote server, (the remote server (computing system) interfaces with the communication system 242; ¶ [0008], [0044]), an image correction model, wherein the image correction model is selected based at last in part on the image sensor model and the resolution characteristic (image data may be corrected such as filling in missing pixels (resolution characteristic correction) based on the range of the sensor and image FOV and data can be sent over a network for processing, step 1006; Fig 2, 9B ¶ [0044], [0066]-[0074], [0084], [0089]); capturing, by an image sensor of the mobile communication device, an image while the mobile communication device is within a vehicle (sensors 232 of perception system 224 are components 200 located within a vehicle 100 and used to image in a field of view of the sensor; Fig 2 and ¶ [0031], [0039]-[0040]); and modifying, by the processor, the captured image using the image correction model (image data may be corrected as appropriate for the imaging correction technique and can be performed by the perception system 224, step 1006; ¶ [0066]-[0074], [0089]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 10-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al (US 2021/0109523) in view of Shen et al (US 2020/0175326).
Regarding Claim 2, Zou et al teach the mobile communication device of claim 1 (as described above), including transmitting, by the transceiver, the image sensor model and the resolution characteristic to the remote server (the communication system 242 can facilitate communication with other computing devices using a remote server system, including image sensor data such as resolution; Fig 2, 9B and ¶ [0044], [0080]-[0084]);
	Zou et al does not teach to select an image correction model for the image sensor model based, at least in part on a comparison of the resolution characteristic to a resolution characteristic threshold.
Shen et al is analogous art pertinent to the technological problem addressed in this application and teaches transmitting, by the transceiver, the image sensor model and the resolution characteristic to the remote server (a remote computing system communicates with the on-board vehicle computing system (client device 112) with the image processing network 102, with the remote computing system capable of image processing with the image processing system 100; Fig 1 and ¶ [0019], [0022], [0030]) causes the remote server to select an image correction model for the image sensor model based, at least in part on a comparison of the resolution characteristic to a resolution characteristic threshold (the image resolution is compared to a resolution threshold prior to image correction, step 202, with image processing performed thereafter, steps 204-212, ; Figs 1, 2, 4 and ¶ [0032]-[0043]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Zou et al with Shen et al including to select an image correction model for the image sensor model based, at least in part on a comparison of the resolution characteristic to a resolution characteristic threshold. Use of a resolution threshold allows for image processing to be performed effectively in accuracy, speed processing and data size for autonomous vehicles, are recognized by Shen et al (¶ [0004], [0032]).
Regarding Claim 3, Zou et al in view of Shen et al teach the mobile communication device of claim 2 (as described above), wherein Shen et al teach modifying, by the processor, the captured image using the image correction model comprises: scaling the captured image to meet the resolution characteristic threshold (scaling the image (and object) is performed for the image based on the detected objects associated resolution; Fig 4 and ¶ [0042]).  
Regarding Claim 4, Zou et al in view of Shen et al teach the mobile communication device of claim 2 (as described above), wherein Zou et al teach the image correction model is selected further based, at least in part, on a weather pattern that the vehicle is predicted to encounter while in transit (sensors 232 may detect weather conditions while the vehicle is on the roadway and image correction would correct images based on the image taken in the weather condition; ¶ [0039], [0066]-[0074]).  
Regarding Claim 5, Zou et al in view of Shen et al teach the mobile communication device of claim 4 (as described above), wherein Zou et al teach modifying, by the processor (processor 204 of computing device 202; Fig 2 and ¶ [0031]-[0034]), the captured image using the image correction model comprises: modifying the captured image to mitigate the visual effects of the weather pattern (sensors 232 may detect weather conditions while the vehicle is on the roadway and image correction would correct images based on the image taken in the weather condition, such as low resolution or missing pixels detecting objects; ¶ [0039], [0066]-[0074]). 
Regarding Claim 6, Zou et al in view of Shen et al teach the mobile communication device of claim 2 (as described above), wherein Zou et al teach the image correction model is selected further based, at least in part, on a physical characteristic of the vehicle (sensor locations for imaging is also depending on the type of vehicle, which influences the correction needed for the sensor imaging field of view [examiner is interpreting physical characteristic of the vehicle to be anything related to a vehicle] ; ¶ [0042], [0048], [0054]-[0058], [0066]).  
Regarding Claim 7, Zou et al in view of Shen et al teach the mobile communication device of claim 6 (as described above), wherein Zou et al teach modifying, by the processor (processor 204 of computing device 202; Fig 2 and ¶ [0031]-[0034]), the captured image using the image correction model comprises: modifying the captured image to mitigate the visual effects of the physical characteristic of the vehicle (image correction for the sensor imaging field of view includes correction for sensor positioning, which could be based on the sensor position on the vehicle (including type of vehicle); ¶ [0042], [0048], [0054]-[0058], [0066]).

Regarding Claim 10, Zou et al teach the method of claim 9 (as described above), including transmitting, by the transceiver, the image sensor model and the resolution characteristic to the remote server (the communication system 242 can facilitate communication with other computing devices using a remote server system, including image sensor data such as resolution; Fig 2, 9B and ¶ [0044], [0080]-[0084]).
	Zou et al does not teach to select an image correction model for the image sensor model based, at least in part on a comparison of the resolution characteristic to a resolution characteristic threshold.
Shen et al is analogous art pertinent to the technological problem addressed in this application and teaches transmitting, by the transceiver, the image sensor model and the resolution characteristic to the remote server (a remote computing system communicates with the on-board vehicle computing system (client device 112) with the image processing network 102, with the remote computing system capable of image processing with the image processing system 100; Fig 1 and ¶ [0019], [0022], [0030]) causes the remote server to select an image correction model for the image sensor model based, at least in part on a comparison of the resolution characteristic to a resolution characteristic threshold (the image resolution is compared to a resolution threshold prior to image correction, step 202, with image processing performed thereafter, steps 204-212, ; Figs 1, 2, 4 and ¶ [0032]-[0043]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Zou et al with Shen et al including to select an image correction model for the image sensor model based, at least in part on a comparison of the resolution characteristic to a resolution characteristic threshold. Use of a resolution threshold allows for image processing to be performed effectively in accuracy, speed processing and data size for autonomous vehicles, are recognized by Shen et al (¶ [0004], [0032]).
Regarding Claim 11, Zou et al in view of Shen et al teach the method of claim 10 (as described above), wherein Shen et al teach modifying, by the processor, the captured image using the image correction model comprises: scaling the captured image to meet the resolution characteristic threshold (scaling the image (and object) is performed for the image based on the detected objects associated resolution; Fig 4 and ¶ [0042]).  
Regarding Claim 12, Zou et al in view of Shen et al teach the method of claim 10 (as described above), wherein Zou et al teach the image correction model is selected further based, at least in part, on a weather pattern that the vehicle is predicted to encounter while in transit (sensors 232 may detect weather conditions while the vehicle is on the roadway and image correction would correct images based on the image taken in the weather condition; ¶ [0039], [0066]-[0074]).  
Regarding Claim 13, Zou et al in view of Shen et al teach the method of claim 12 (as described above), wherein Zou et al teach modifying, by the processor (processor 204 of computing device 202; Fig 2 and ¶ [0031]-[0034]), the captured image using the image correction model comprises: modifying the captured image to mitigate the visual effects of the weather pattern (sensors 232 may detect weather conditions while the vehicle is on the roadway and image correction would correct images based on the image taken in the weather condition, such as low resolution or missing pixels detecting objects; ¶ [0039], [0066]-[0074]). 
Regarding Claim 14, Zou et al in view of Shen et al teach the method of claim 10 (as described above), wherein Zou et al teach the image correction model is selected further based, at least in part, on a physical characteristic of the vehicle (sensor locations for imaging is also depending on the type of vehicle, which influences the correction needed for the sensor imaging field of view [examiner is interpreting physical characteristic of the vehicle to be anything related to a vehicle] ; ¶ [0042], [0048], [0054]-[0058], [0066]).  
Regarding Claim 15, Zou et al in view of Shen et al teach the method of claim 14 (as described above), wherein Zou et al teach modifying, by the processor (processor 204 of computing device 202; Fig 2 and ¶ [0031]-[0034]), the captured image using the image correction model comprises: modifying the captured image to mitigate the visual effects of the physical characteristic of the vehicle (image correction for the sensor imaging field of view includes correction for sensor positioning, which could be based on the sensor position on the vehicle (including type of vehicle); ¶ [0042], [0048], [0054]-[0058], [0066]).
Regarding Claim 18, Zou et al teach the non-transitory computer-readable medium of claim 17 (as described above), including transmitting, by the transceiver, the image sensor model and the resolution characteristic to the remote server (the communication system 242 can facilitate communication with other computing devices using a remote server system, including image sensor data such as resolution; Fig 2, 9B and ¶ [0044], [0080]-[0084]);
	Zou et al does not teach to select an image correction model for the image sensor model based, at least in part on a comparison of the resolution characteristic to a resolution characteristic threshold.
Shen et al is analogous art pertinent to the technological problem addressed in this application and teaches transmitting, by the transceiver, the image sensor model and the resolution characteristic to the remote server (a remote computing system communicates with the on-board vehicle computing system (client device 112) with the image processing network 102, with the remote computing system capable of image processing with the image processing system 100; Fig 1 and ¶ [0019], [0022], [0030]) causes the remote server to select an image correction model for the image sensor model based, at least in part on a comparison of the resolution characteristic to a resolution characteristic threshold (the image resolution is compared to a resolution threshold prior to image correction, step 202, with image processing performed thereafter, steps 204-212, ; Figs 1, 2, 4 and ¶ [0032]-[0043]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Zou et al with Shen et al including to select an image correction model for the image sensor model based, at least in part on a comparison of the resolution characteristic to a resolution characteristic threshold. Use of a resolution threshold allows for image processing to be performed effectively in accuracy, speed processing and data size for autonomous vehicles, are recognized by Shen et al (¶ [0004], [0032]).
Regarding Claim 19, Zou et al in view of Shen et al non-transitory computer-readable medium of claim 18 (as described above), wherein Zou et al teach the image correction model is selected further based, at least in part, on a weather pattern that the vehicle is predicted to encounter while in transit (sensors 232 may detect weather conditions while the vehicle is on the roadway and image correction would correct images based on the image taken in the weather condition; ¶ [0039], [0066]-[0074]).  
Regarding Claim 20, Zou et al in view of Shen et al non-transitory computer-readable medium of claim 18 (as described above), wherein Zou et al teach the image correction model is selected further based, at least in part, on a physical characteristic of the vehicle (sensor locations for imaging is also depending on the type of vehicle, which influences the correction needed for the sensor imaging field of view [examiner is interpreting physical characteristic of the vehicle to be anything related to a vehicle] ; ¶ [0042], [0048], [0054]-[0058], [0066]).  

Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al (US 2021/0109523) in view of Shen et al (US 2020/0175326) and Dhua et al (US 2018/0253606).
Regarding Claim 8, Zou et al in view of Shen et al teach the mobile communication device of claim 7 (as described above), wherein Zou et al teach transmitting, by the transceiver, the image sensor model and the resolution characteristic to the remote server (the communication system 242 can facilitate communication with other computing devices using a remote server system, including image sensor data such as resolution; Fig 2, 9B and ¶ [0044], [0080]-[0084]).
	Zou et al in view of Shen et al does not teach transmitting, by the transceiver, an image sensor model and the resolution characteristic to a remote server occurs prior to the vehicle being in transit.
Dhua et al is analogous art pertinent to the technological problem addressed in this application and teaches transmitting, by the transceiver, an image sensor model and the resolution characteristic to a remote server occurs prior to the vehicle being in transit (the aerial drone 202 transmits images of defined resolution taken using the camera 208 before the drone moves over the communication network 116 to a remote server for image analysis; Figs 1-3 and ¶ [0034]-[0036]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Zou et al and Shen et al with Dhua et al including transmitting, by the transceiver, an image sensor model and the resolution characteristic to a remote server occurs prior to the vehicle being in transit. Generating images prior to the vehicle movement allows for baseline data bot regarding the geographic position and objects identified in the field of view, thereby enhancing data analysis, as recognized by Dhua et al (¶ [0029]).

Regarding Claim 16, Zou et al in view of Shen et al teach the method of claim 15 (as described above), wherein Zou et al teach transmitting, by the transceiver, the image sensor model and the resolution characteristic to the remote server (the communication system 242 can facilitate communication with other computing devices using a remote server system, including image sensor data such as resolution; Fig 2, 9B and ¶ [0044], [0080]-[0084]).
Zou et al in view of Shen et al does not teach transmitting, by the transceiver, an image sensor model and the resolution characteristic to a remote server occurs prior to the vehicle being in transit.
Dhua et al is analogous art pertinent to the technological problem addressed in this application and teaches transmitting, by the transceiver, an image sensor model and the resolution characteristic to a remote server occurs prior to the vehicle being in transit (the aerial drone 202 transmits images of defined resolution taken using the camera 208 before the drone moves over the communication network 116 to a remote server for image analysis, step 310; Figs 1-3 and ¶ [0034]-[0036]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Zou et al and Shen et al with Dhua et al including transmitting, by the transceiver, an image sensor model and the resolution characteristic to a remote server occurs prior to the vehicle being in transit. Generating images prior to the vehicle movement allows for baseline data bot regarding the geographic position and objects identified in the field of view, thereby enhancing data analysis, as recognized by Dhua et al (¶ [0029]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chandran et al (WO 2019/188053) teaches a method and system for crowd level estimations including use of image analysis at a remote computing system.
	Farnsworth et al (US 10365646) teaches a system and method for unmanned vehicle management that monitors in a sensor field of view that incorporates data transfer to a server over a network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667   

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667